Broyles, C. J.
The evidence relied upon to convict the accused was wholly circumstantial, and was insufficient to exclude every reasonable hypothesis save that of his guilt.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

The motion for a new trial was based-on the usual general .grounds.
The judge’s order overruling the motion is as follows: “ The within motion for new trial is overruled. I do this to prevent expense in another trial. The evidence, in my judgment, is barely sufficient to sustain the verdict, if sufficient, and I prefer that the Court of Appeals adjudicate the question of law, in the light of the facts, so as to prevent further trial, should a new trial be granted.
E. P. Davis, J. Cecil Davis, for plaintiff in error,
cited: 6 Ga. App. 105; Id. 776; 118 Ga. 320; Id. 66; 111 Ga. 140.
M. L. Felts, solicitor-general, contra.